Citation Nr: 1025910	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-09 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for low back 
strain.


REPRESENTATION

Veteran  represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of the 
hearing is associated with the claims file.  During the hearing, 
he submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The current level of disability is paramount in a claim for an 
increased disability rating.  The most recent VA medical 
examination for the Veteran's service connected low back strain 
was performed in December 2006.  At that time, the Veteran 
complained of fairly constant low back pain with some radiation 
into the left groin.  He wore a back brace all of the time.  His 
range of motion was severely limited with only 10 degrees of 
motion between forward flexion and extension and a combined range 
of motion of 50.  In the more than three years since that 
examination, the Veteran has sought VA treatment for this 
condition.  Recent records describe symptoms such as pain 
radiating down both legs into his feet, stumbling, occasional 
"giving way" of his legs, and numbness of legs.  The Veteran 
was given a cane.  At his May 2010 hearing, the Veteran testified 
that his symptoms were getting worse.  Specifically, he felt that 
his pain would become so sharp when for example he sneezed or 
coughed that he was immobilized.  He also testified regarding the 
radiating pain down his legs and numbness.  Thus, the evidence 
received since that December 2006 examination suggests that the 
symptoms of his low back strain may be getting worse and may 
include additional neurologic abnormalities.  As the last 
examination was nearly four years ago and the Board believes 
another VA examination is warranted to determine the current 
level of disability.

Accordingly, the case is REMANDED for the following action:

1. 	The RO should schedule the Veteran 
for a VA examination by an examiner with 
appropriate expertise for the purpose of 
determining the current extent of his low 
back strain.  The claims folder must be made 
available to and reviewed by the examiner.  
All tests deemed necessary should be 
conducted.  All findings and conclusions 
should be set forth in a legible report.  The 
report should set forth all objective 
findings regarding the low back, including 
complete range of motion measurements.  The 
examiner should note whether the Veteran's 
low back is ankylosed and, if so, whether 
such ankylosis is favorable or unfavorable.  
The examiner must comment on the existence of 
any functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or pain 
with use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, the examiner is 
asked to comment on any associated 
neurological dysfunctions, including 
neuralgia, neuritis, paralysis, bladder 
impairment, and/or bowel impairment.  A 
complete rationale for any opinion expressed 
should be provided.  

2.	After the above development is completed, 
readjudicate the claim on appeal.  If the 
benefit sought is denied, provide the Veteran 
and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

